ON APPLICATION FOR REHEARING.
de GRAFFENRIED, J.
Wheu an administrator has the legal right by statute to take possession and control of his intestate’s real estate, and actually does so, the possession of the administrator may be tacked onto the possession of his intestate for the purpose of completing the bar of the statute of limitations.- — 1 Cyc. p. 1005, subd. 9.
A bankrupt is civiliter mortuus. The trustee of his estate is, in fact, his administrator. “It is no new doctrine that the assignee or trustee in bankruptcy stands in the shoes of the bankrupt.” — Security Warehouse Co. v. Hand, 206 U. S. 415, 27 Sup. Ct. 720, 51 L. Ed. 1117, 11 Ann. Cas. 789. In fact, the authority of a trustee in bankruptcy over, and his duties with reference to, the estate of his bankrupt are fully as broad as are the powers and duties of an administrator, under the statutes of this state, with reference to the real and personal estate of his intestate. Stepping, as he does, into the shoes of the bankrupt, his possession, while held *636for the benefit of the creditrs, is the possession of the bankrupt, and may be tacked onto the possession of the bankrupt for the purpose, of completing the bar of the statute of limitations.
The doctrine announced in Wilkinson v. Lehman-Durr Company, 136 Ala. 463, 34 South. 216, while perfectly sound as applied to the facts of that case, has no applicability to the facts of the instant case.
The application for a rehearing is overruled.